Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting *937him of grand larceny in the fourth degree, arguing that the. court’s charge with respect to burden of proof constituted reversible error. Although the court erred in referring to proof to a “reasonable degree” and “reasonable certainty” (see, People v La Rosa, 112 AD2d 954; People v Morris, 100 AD2d 600), when viewed in. its entirety, the court’s charge adequately conveyed the proper standard (see, People v Canty, 60 NY2d 830, 831-832; People v Gaines, 143 AD2d 520, 521, lv denied 73 NY2d 855).
We have examined defendant’s remaining arguments on appeal and find them lacking in merit. (Appeal from judgment of Supreme Court, Monroe County, Corning, J. — grand larceny, fourth degree.) Present — Boomer, J. P., Green, Pine, Balio and Davis, JJ.